Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/348,477 filed on June 15, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on September 29, 2021. Claims 23-43 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 24 and 26 of the instant application, in combination, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,432,897 B2 (Patent ‘897). In addition, claims 31, 32 and 34 of the instant application, in combination, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent ‘897 because claim 1 of Patent ‘897 corresponds to a system performing the same series of steps as method claim 11 of the Patent ‘897. The same correspondence exists between claims 31, 32 and 34 and claims 23, 24 and 25, respectively, of the instant application.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between combination of claims 23, 24 and 26 of the instant application and claim 11 of Patent ‘897 would have been obvious to a person of ordinary skill in the art. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/348,477

Claim 23. A method for video identification and recognition of persons, the method comprising: capturing video data using a video camera, the video data including a video frame that includes an image of a person; capturing mobile communication device data using an antenna, the mobile communication device data including an identifier of a mobile communication device associated with the person; correlating the video frame to the identifier of the mobile communication device associated with the person; identifying an object associated with the person from at least one of the video frame or the mobile communication device data; and tracking the object using at least one of the video data or the mobile communication device data.  
Claim 24. The method according to claim 23, further comprising: generating a profile of the person based on a result of correlation of the video frame to the identifier.
 Claim 26. The method according to claim 24, wherein the profile includes at least one of an indication of a location at which the video data was captured or an indication of a location at which the mobile communication device data was captured.
Patent ‘897

Claim 11.  An analytical recognition method, comprising: capturing, by way of a video camera, video data including a video frame that includes an image of a person; capturing, by way of an antenna, mobile communication device data including an identifier of a mobile communication device associated with the person; correlating the video data and the mobile communication device data, wherein the correlating includes matching the video frame that includes the image of the person to the identifier of the mobile communication device associated with the person; generating a profile of the person based on a result of the correlating, wherein the generated profile includes: at least one of an indication of when the video frame was captured or an indication of when the mobile communication device data was captured; and at least one of an indication of a location at which the video data was captured or an indication of a location at which the mobile communication device data was captured; identifying objects associated with the person from at least one of or a combination of the video data and the mobile communication device data; and tracking the identified object using at least one of or a combination of the video data and the mobile communication device data.


	
Furthermore, claims 31, 32 and 39 of the instant application, in combination, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,039,108 B2 (Patent ‘108). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between combination of claims 31, 32 and 39 of the instant application and claim 1 of Patent ‘108 would have been obvious to a person of ordinary skill in the art. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/348,477

Claim 31. A video identification and analytical recognition system, comprising: a video camera configured to capture video data including a video frame that includes an image of a person; an antenna configured to capture mobile communication device data including an identifier of a mobile communication device associated with the person; and a processor configured to: correlate the video frame to the identifier of the mobile communication device associated with the person; identify an object associated with the person from at least one of the video frame or the mobile communication device data; and track the object identified by the processor using at least one of the video data or the mobile communication device data.  
Claim 32. The system according to claim 31, wherein the processor is further configured to: generate a profile of the person based on a result of correlation of the video frame to the identifier.
Claim 39. The system of claim 32, wherein the processor is configured to classify the person as a new customer or a repeat customer at premises based on premises visit data stored in the profile.

Patent ‘108

Claim 1.  A video identification and analytical recognition system, comprising: a video camera configured to capture video data including a video frame that includes an image of a person; an antenna adapted to capture mobile communication device data including an identifier of a mobile communication device associated with the person; and a processor configured to: correlate the video frame to the identifier of the mobile communication device associated with the person; identify an object associated with the person from at least one of the video frame and the mobile communication device data; and track the object identified by the processor using at least one of or a combination of the video data and the mobile communication device data, generate a profile of the person based on a result of correlation of the video frame to the identifier, wherein the processor is configured to classify the person as a new customer or a repeat customer at premises based on premises visit data stored in the profile, and add to the profile, or update in the profile, an indicator of whether the person is a new customer or a repeat customer at the premises.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-26, 29-35 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., US 2011/0134240 A1 (Anderson) in view of Mariadoss, US 2013/0271598 A1 (Mariadoss).
With respect to claim 23, Anderson discloses a method [abstract, par. 1] for video identification and recognition of persons [abstract], the method comprising: capturing video data using a video camera [par. 31], the video data including a video frame [par. 30] that includes an image of a person [par. 30 – digital image from a video source]; capturing mobile communication device data using an antenna [FIG. 1, pars. 83, 87] the mobile communication device data including an identifier of a mobile communication device associated with the person [par. 88]; correlating the video frame to the identifier of the mobile communication device associated with the person [pars. 33, 37]; identifying an object [FIG. 1, mobile phone 101] associated with the person from at least one of the video frame or the mobile communication device data [mobile phone 101 that captures video data has a unique identifier that enables associating the mobile phone with its user]; and tracking the object using at least one of the video data or the mobile communication device data [par. 11]. While Anderson discloses all the limitations of the claim, it does not explicitly disclose the limitation in the context of a merchandise or an item taken from a store shelf by a person. In other words, Anderson does not explicitly disclose identifying an object associated with the person from at least one of the video frame or the mobile communication device data; and tracking the object using at least one of the video data or the mobile communication device data. However, Mariadoss discloses identifying an object associated with the person from at least one of the video frame or the mobile communication device data [par. 12 – ref. to intelligent video surveillance]; and tracking the object using at least one of the video data or the mobile communication device data [par. 12; “The IVS service provider can perform real-time analytics a video stream directly ingested from one or more IP cameras. Real-time analytics performed on the stream can include face recognition, object tracking, motion detection, and the like”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Anderson with Mariadoss with the motivation to devise a method and apparatus to provide a real-time video surveillance of an area such as a store [Mariadoss: abstract, par. 15].
With respect to claim 24, Anderson, in view of Mariadoss, disclose all the limitations of claim 23 and further discloses wherein generating a profile of the person based on a result of correlation of the video frame to the identifier [par. 69].
With respect to claim 25, Anderson, in view of Mariadoss, disclose all the limitations of claim 24 and further discloses wherein the profile includes at least one of an indication of when the video frame was captured or an indication on of when the mobile communication device data was captured [pars. 48, 77 – ref. to real-time data being archived which requires recording time-stamp information].
With respect to claim 26, Anderson, in view of Mariadoss, disclose all the limitations of claim 24 and further discloses wherein the profile includes at least one of an indication of a location at which the video data was captured or an indication of a location at which the mobile communication device data was captured [par. 11 – ref. to uninterrupted location tracking of wireless device]. 
With respect to claim 29, Anderson, in view of Mariadoss, disclose all the limitations of claim 24. Furthermore, Mariadoss discloses classifying the person as a new customer or a repeat customer at premises based on premises visit data stored in the profile [par. 41]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 23.
With respect to claim 30, Anderson, in view of Mariadoss, disclose all the limitations of claim 29. Furthermore, Mariadoss discloses updating the profile to include an indicator of whether the person is a new customer or a repeat customer [FIG. 3, par. 41 – see step 335 and ref. to “user history log”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 23.
With respect to claims 31-34 and 39-40, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 23-26 and 29-30, respectively. Therefore, claims 31-34 and 39-40 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 23-26 and 29-30, respectively.
With respect to claim 35, Anderson, in view of Mariadoss, disclose all the limitations of claim 31 and further discloses wherein the antenna includes at least one of a WiFi antenna [par. 43], a media access control (MAC) antenna [par. 43], a Bluetooth antenna [par. 42], a cellular antenna [FIG. 1, 103], a near field communication antenna [FIG. 1, 105], and a radio frequency identification antenna [FIG. 1, antenna of mobile phone 101].
With respect to claim 38, Anderson, in view of Mariadoss, disclose all the limitations of claim 31 and further discloses wherein the antenna is configured to capture the mobile communication device data by wirelessly receiving data from a mobile communication device located within a range of the antenna [FIG. 1, pars. 87-88].
With respect to claim 41, Anderson, in view of Mariadoss, disclose all the limitations of claim 32 and further discloses wherein the profile includes any one or a combination of the video data [par. 69], the mobile communication device data [pat. 69], temporal data associated with the captured video data or the captured mobile communication device data [abstract, pars. 2, 98 – ref. to real time surveillance], and location data associated with the captured video data [abstract] or the captured mobile communication device data [abstract]. 
With respect to claim 42, Anderson, in view of Mariadoss, disclose all the limitations of claim 41 and further discloses wherein the captured video data includes any one or a combination of a captured still image and video footage [par. 12], and the mobile communication device data includes any one or a combination of a WiFi identifier [par. 43], a media access control (MAC) identifier [par. 43], a Bluetooth identifier [par. 42], a cellular identifier [FIG. 1, 103], a near field communication identifier [FIG. 1, 105], and a radio frequency identifier associated with the mobile communication device in communication with the antenna [FIG. 1, mobile phone 101].
With respect to claim 43, Anderson, in view of Mariadoss, disclose all the limitations of claim 41 and further discloses wherein the temporal data includes any one or a combination of a time the video data is captured and a time the mobile communication device data is captured [pars. 2, 98 – ref. to real-time surveillance and par. 77 – ref. to time stamp], and the location data includes any one or a combination of a location at which the video data is captured and a location at which the mobile communication device data is captured [abstract, pars. 11, 33 – FIGS. 2, 3A-3B].

Claims 27-28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Mariadoss, as applied to claim 24, and further in view of Li et al., US 2012/0076356 A1 (Li).
With respect to claim 27, Anderson, in view of Mariadoss, disclose all the limitations of claim 24. But Anderson and Mariadoss, alone or in combination, do not explicitly disclose assigning the person to a positive list, an undetermined list, or a negative list based on any of or a combination of the video data, the mobile communication device data, the profile, and a user-inputted criteria. However, Li disclose assigning the person to a positive list, an undetermined list, or a negative list based on any of or a combination of the video data, the mobile communication device data, the profile, and a user-inputted criteria [par. 15 – ref. to “an anomaly behavior judgment section that refers to the behavior authority information inputted from the behavior authority management section, determines whether the behavior of the person, shown by the behavior of the person information inputted from the behavior recognition section”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Anderson and Mariadoss with Li with the motivation to devise a video-based surveillance system that is capable of detecting abnormal behavior of subjects based on a set of judgment criteria [Li: abstract].
With respect to claim 28, Anderson, in view of Mariadoss and further in view of Li, disclose all the limitations of claim 27. Furthermore, Mariadoss discloses assigning the person to the positive list based on a determination that at least one of the video data, the mobile communication device data, or the profile corresponds to an employee or to a person on a predetermined list of people [par. 41]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 27.
With respect to claims 36-37, the claims are drawn to systems that perform a series of steps that are commensurate in scope with steps of claims 27-28, respectively. Therefore, claims 36-37 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 27-28, respectively.


	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Champagne et al., US 2012/0262575 A1, discloses system and method for validating video security information.
Howe, US 2012/0327241 A1, discloses video motion detection analysis.
Lynam et al., US 9,694,749 B2, discloses trailer hitching and system for vehicle.
Ritchey et al., US 9,451,899 B2, discloses mobile user borne activity data.
Lynam et al., US 9,352,623 B2, discloses trailer hitching and system for vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485